          Case 2:19-cr-00006-KJM Document 92 Filed 05/20/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:19-cr-0006-KJM
12                       Plaintiff,
13            v.                                       ORDER
14    JOSE ELFEGO GUTIERREZ-GOMEZ,
15                       Defendant.
16

17                  Defendant Jose Elfego Gutierrez-Gomez moves for release pending appeal under

18   18 U.S.C. § 3143(b). Having considered the parties’ briefing and having submitted the matter on

19   the papers, the court DENIES defendant’s motion for bail pending appeal.

20   I.      BACKGROUND

21                  On January 10, 2019, a federal grand jury returned an indictment charging

22   defendant with one count of being a deported alien found in the United States, in violation of

23   8 U.S.C. §§ 1326(a) and (b)(2). ECF No. 10. On August 1, 2019, after a three-day jury trial, the

24   jury found defendant guilty of that sole charge. At the October 21, 2019 sentencing hearing, the

25   court rejected defendant’s request for a two-level reduction in offense level based on acceptance

26   of responsibility and ultimately sentenced the defendant to 24 months imprisonment, also

27   imposing the mandatory $100.00 special assessment. See generally Judgment & Sentencing

28   (“J&S”) Tr., ECF No. 80. The court did not impose a term of supervised release in light of the
                                                       1
           Case 2:19-cr-00006-KJM Document 92 Filed 05/20/20 Page 2 of 7

 1   immigration hold placed against defendant, which rendered him deportable upon completion of
 2   his custodial sentence. Id. On October 22, 2019, defendant appealed, arguing the court erred in
 3   denying defendant acceptance of responsibility credit and also erred in declining to provide
 4   defendant’s jury instruction requested at trial. Not. of Appeal, ECF No. 75.
 5                   On April 13, 2020, defendant moved for release pending appeal under 18 U.S.C.
 6   § 3143(b). Mot., ECF No. 85. He argues (1) that novel issues raised on appeal compel his
 7   release, and (2) the need for release is exacerbated by the threat imposed by the COVID-19
 8   pandemic. Id. at 4–6. The government opposes the motion, Opp’n, ECF No. 87, and defendant
 9   has filed a reply, Reply, ECF No. 88.1
10                   For the reasons set forth below, the motion is denied.
11   II.      LEGAL STANDARD
12                   Under 18 U.S.C. § 3143(b), a defendant found guilty of an offense and sentenced
13   to a term of imprisonment must be detained during the pendency of appeal unless the court finds
14   the defendant “is not likely to flee or pose a danger to the safety of any other person or the
15   community if released” and, as applicable here, “the appeal is not for the purpose of delay and
16   raises a substantial question of law or fact likely to result in . . . (i) reversal, . . . [or] (iv) a reduced
17   sentence to a term of imprisonment less than the total of the time already served plus the expected
18   duration of the appeal process.” 18 U.S.C. § 3143(b)(1)(A)–(B)(i), (iv). If the court makes such
19   a finding under subsection (B)(iv), it must “order the detention terminated at the expiration of the
20   likely reduced sentence.” Id. § 3143(b)(1). “A ‘substantial question’ is one that is ‘fairly
21   debatable,’ or ‘fairly doubtful.’” United States v. Handy, 761 F.2d 1279, 1283 (9th Cir. 1985)
22   (internal citations omitted). In other words, “a ‘substantial question’ is one of more substance
23   than would be necessary to a finding that it was not frivolous.” Id. (citation omitted). Defendant
24   bears the burden of showing he has raised a “‘fairly debatable” issue on appeal. United States v.
25   Montoya, 908 F.2d 450, 451 (9th Cir. 1990).
26

27            1
                The court notes the government’s May 4, 2020 sur-reply, ECF No. 90; however, the
28   filing is unauthorized and therefore disregarded.
                                                            2
            Case 2:19-cr-00006-KJM Document 92 Filed 05/20/20 Page 3 of 7

 1   III.      DISCUSSION
 2                   Defendant’s motion must be denied because he (1) fails to show he is not a flight
 3   risk or danger to the community under § 3143(b)(1)(A), and (2) fails to raise a “substantial
 4   question” on appeal.
 5             A.    Flight and Danger Requirements Under § 3143(b)(1)(A)
 6                   First, defendant fails to meet the threshold requirement of showing by clear and
 7   convincing evidence he is “not likely” to flee or pose a danger to others as required by
 8   § 3143(b)(1)(A). See United States v. Garcia, 340 F.3d 1013, 1021 n.6 (9th Cir. 2003) (noting
 9   defendant bears burden of satisfying threshold requirements of § 3143(b)(1)(A) by clear and
10   convincing evidence).
11                   Here, defendant only tangentially addresses this requirement, with little argument,
12   by mentioning defendant’s pretrial release history in his recitation of the facts and procedural
13   history of the case. Mot. at 1–3. On reply defendant argues it is conclusive that the government
14   provides no argument on this score in its opposition. See Reply at 1. That the government does
15   not address the issue does not relieve defendant of his burden to show by clear and convincing
16   evidence he does not pose a flight risk or danger to the community. To satisfy this burden he
17   must present salient facts for the court’s consideration, which he has not done. See Ramos v.
18   Sessions, 293 F. Supp. 3d 1021, 1030 (N.D. Cal. 2018) (“The clear and convincing evidence
19   standard is a high burden and must be demonstrated in fact.” (quotation omitted)). Thus, there is
20   nothing in the record to suggest a different conclusion than the court reached at the conclusion of
21   trial, to detain defendant pending sentencing. See Aug. 1, 2019 Tr. Min., ECF No. 61. The
22   court’s decision at that time was based on 18 U.S.C. § 3143(a)(1), which incorporates the same
23   clear and convincing standard prescribed by § 3143(b)(1)(A). If anything, the risk of defendant’s
24   flight -- or at least the risk he will not appear before the court as required -- is enhanced at this
25   point given that his conviction itself makes him immediately subject to deportation proceedings.
26   See Planes v. Holder, 652 F.3d 991, 996 (9th Cir. 2011) (definition of “conviction” under 8
27   U.S.C. § 1101(a)(48)(A) “requires only that the trial court enter a formal judgment of guilt,
28   without any requirement that all direct appeals be exhausted or waived”).
                                                          3
        Case 2:19-cr-00006-KJM Document 92 Filed 05/20/20 Page 4 of 7

 1                   Defendant’s motion is denied for failure to satisfy the threshold requirements of
 2   § 3143(b)(1)(A).
 3           B.      Substantial Question Requirement Under § 3143(b)(1)(B)
 4                   Even if defendant did satisfy the requirements of § 3143(b)(1)(A), he does not
 5   “raise[] a substantial question of law or fact” on appeal.
 6                   Defendant’s motion itself provides no argument or detail whatsoever explaining
 7   why the court’s refusal to apply acceptance of responsibility credits at sentencing or give
 8   defendant’s requested jury instruction amount to a “substantial legal question” under
 9   § 3143(b)(1)(B). Only on reply does defendant argue for the first time that he has provided
10   meaningful argument because he attached to his motion his opening appellate brief arguing
11   questions raised on appeal. Reply at 2. While the defense position is not particularly helpful to
12   this court in answering the questions before it, the court nonetheless considers the merits of his
13   argument.
14                   Distilled to its essence, defendant appears to argue that questions of first
15   impression satisfy the “substantial question” requirement of § 3143(b)(1)(B). The first question,
16   derived from defendant’s appellate brief, is whether the court violated defendant’s Sixth
17   Amendment right to trial by refusing to credit defendant’s acceptance of responsibility based on
18   his decision to go to trial. See Mot., Ex. A, ECF No. 85-1, at 11. Second, defendant contends the
19   standard Ninth Circuit model jury instruction adopted by the court, containing the phrase
20   “reasonably near,” raises an issue of first impression because it “does not include all the legal
21   interpretations of that phrase in the context of the variance between an indictment date and the
22   proof date.” Id. at 5. Finally, in his reply before this court, defendant also argues that U.S.S.G.
23   § 3E1.1 Application Note 5 is invalid because it impermissibly creates a standard of appellate
24   review. Reply at 3.
25                   Whether denying defendant sentencing credit for acceptance of responsibility
26   amounts to punishing him for exercising his Sixth Amendment right to trial does not amount to a
27   “substantial question” for purposes of release on appeal. In Handy, the court clarified that the
28   “‘substantial question’ test is stricter than the ‘not frivolous’ test, such that an appeal that is ‘not
                                                          4
        Case 2:19-cr-00006-KJM Document 92 Filed 05/20/20 Page 5 of 7

 1   frivolous’ does not necessarily render it a substantial question.” U.S.A. v. Wallace, No. CR 13-
 2   00264-SJO-3, 2016 WL 9137630, at *3 (C.D. Cal. Jan. 19, 2016) (quoting Handy, 761 F.2d at
 3   1281 n.1). As the government correctly notes, the court acted well within the provisions of
 4   U.S.S.G. § 3E1.1(a) when it denied defendant acceptance of responsibility credit in its guidelines
 5   calculation at the time of sentencing. See Opp’n at 7. The court carefully explained how its
 6   decision was not based on defendant’s election to go to trial; rather, the court’s determination was
 7   guided by the well-established factors set out in § 3E1.1 Application Note 1. See J&S Tr. 26:2–
 8   27:24 (noting, for example, “that a defendant should not be deprived of acceptance of
 9   responsibility credit because the defendant went to trial,” while still “looking at the factors that
10   apply based on 3E1.1”). It may be that defendant raises novel questions on appeal regarding the
11   tension between the Sixth Amendment trial right and a criminal defendant’s ability to receive
12   credit for acceptance of responsibility, as contemplated by § 3E1.1 Application Note 2. But a
13   novel question is not necessarily the same as the “substantial question” contemplated by
14   § 3143(b)(1)(B).
15                  Defendant’s second question on appeal, challenging the propriety of the court’s
16   jury instruction regarding the phrase “reasonably near,” also fails to satisfy the “substantial
17   question” requirement. In formulating jury instructions, a “trial court has substantial latitude so
18   long as its instructions fairly and adequately cover the issues presented.” United States v. Frega,
19   179 F.3d 793, 807 n.16 (9th Cir. 1999). The court “need not define common terms that are
20   readily understandable by the jury.” United States v. Hicks, 217 F.3d 1038, 1045 (9th Cir. 2000).
21   Moreover, use of an undefined common term will suffice so long as it leaves “ample room for the
22   defense to proffer its theory of the case.” Hicks, 217 F.3d at 1046; see United States v. Henry,
23   695 F. App’x 213, 214 (9th Cir. 2017) (finding no error in trial court’s refusal to further define
24   “when a crime is ‘complete’ . . . because the court’s given instructions were sufficient to allow
25   [defendant] to argue that his co-defendants had completed the crime before [he] acted”).
26                  Here, defendant provides no argument explaining why the court’s declining to
27   define in detail the term “reasonably near” foreclosed his ability to proffer his theory of the case.
28   Rather, it appears a term left broadly defined provided greater latitude to the defense to pursue a
                                                         5
           Case 2:19-cr-00006-KJM Document 92 Filed 05/20/20 Page 6 of 7

 1   chosen legal theory rather constraining the defense. This is particularly so where “[a]n omission,
 2   or an incomplete instruction, is less likely to be prejudicial than a misstatement of the law.”
 3   Henderson v. Kibbe, 431 U.S. 145, 155 (1977). Defendant’s moving papers provide no argument
 4   to the contrary. Defendant’s second issue on appeal also does not raise a “substantial question”
 5   here.
 6                  Finally, defendant’s contention that U.S.S.G. § 3E1.1 Application Note 5 is invalid
 7   because it impermissibly creates a standard of appellate review provides no support for
 8   defendant’s motion for release directed to this court. Although defendant’s opening appellate
 9   brief asserts this position in the “standard of review” section of his brief, the issue is not one of
10   the two issues presented for appellate review. See Mot., Ex. A at 11. Thus, it is unclear this
11   contention is properly framed for the appellate court’s review. In any event, resolution of this
12   question has no bearing on the degree to which this court relied on the factors set forth in § 3E1.1
13   Application Note 1 in declining to credit defendant with accepting responsibility under the
14   sentencing guidelines. The potential invalidity of U.S.S.G. § 3E1.1 Application Note 5 does not
15   amount to a “substantial question.”
16            C.    Effect of COVID-19 Pandemic
17                  Defendant also argues that because of the COVID-19 pandemic generally, “a
18   resentencing would be highly likely to result in a lower sentence which could be time served by
19   September 2020.” This assertion assumes a “likely” result as provided for by statute, namely “a
20   reduced sentence to a term of imprisonment less than the total of the time already served plus the
21   expected duration of the appeal process.” 18 U.S.C. § 3143(b)(1)(B)(iv). While the court is
22   sympathetic to the issues raised by COVID-19’s spread throughout certain federal correctional
23   facilities, COVID-19 does not have any bearing on the court’s determination here that defendant
24   fails to meet the threshold requirements under § 3143(b)(1)(A) and (B). Moreover, defendant
25   does not make any argument that he has particularized health risks in the face of COVID-19, or
26   move for compassionate release.
27   ///
28   ///
                                                         6
       Case 2:19-cr-00006-KJM Document 92 Filed 05/20/20 Page 7 of 7

 1   IV.   CONCLUSION
 2              For the reasons set forth above, defendant’s motion for release pending appeal is
 3   DENIED.
 4              IT IS SO ORDERED.
 5   DATED: May 19, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  7
